Citation Nr: 1421214	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-02 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an eye disability, to include vitreous floaters.

3.  Entitlement to an initial, compensable rating for bilateral varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from December 2006 to September 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from an March 2010 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss, tinnitus, and an eye disability, and granted a noncompensable rating for bilateral varicocele.  In April 2010, the Veteran filed a notice of disagreement (NOD).  In July 2010, the RO granted service connection for tinnitus, and, thus, this issue in not before the Board.  A statement of the case (SOC) was also issued in July 2010 regarding the remaining three issues, and, in February 2011, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to these three claims.

The Board's decision on the claim for service connection for bilateral hearing loss is set forth below.  The claims for service connection for an eye disability and for an initial compensable rating for bilateral varicocele are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC).  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the RO has conceded in service noise exposure in awarding of service connection for tinnitus, competent, probative evidence does not indicate that the Veteran has, or at any time frame pertinent to this appeal has had, hearing loss in either ear to an extent recognized as a disability for VA purposes. 



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Noice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An October 2009 pre-rating letter provided notice to the Veteran as to what information and evidence was needed to establish service connection on a direct basis.  In this letter, the RO also provided notice of general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  In a November 2009 pre-rating letter, the RO informed the Veteran of other types of information that may substantiate his claim, as the Veteran's complete service treatment records were not available. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence of record includes the reports of VA examinations documenting audiometric testing results, and various statements by the Veteran and his representative.  The Board finds no further RO action on this claim, prior to appellate consideration, is required.  

As discussed in the remand, below, pertinent to the other claims in appellate status, the Board finds that the AOJ should make an additional attempt to obtain service treatment records.  Regarding the claim for service connection for bilateral hearing loss, however, this claim is denied based on the finding that there is no post-service evidence of a current hearing loss disability in either ear to an extent recognized as a disability for VA purposes under 38 C.F.R. § 3.385.  Thus, the Board finds that additional service treatment records would not aid in substantiating the claim for service connection for bilateral hearing loss, as the claim is denied on a different basis - the lack of a current diagnosis.  Thus, there is no prejudice to the Veteran in the Board proceeding with adjudication of the claim herein decided without first seeking additional service treatment records.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

There is no evidence that the Veteran seeks VA or private treatment for a hearing loss disability.  Neither the Veteran nor his representative have identified any additional evidence not yet obtained that has been identified as relevant to the claim herein decided.  

Moreover, regarding the adequacy of VA examinations, the Board notes that the Veteran underwent November 2009 and June 2010 VA examinations, each of which included testing to establish whether the  Veteran has a current hearing loss disability; the results of such testing is included in each report.  As this claim turns on the question of whether the Veteran has current hearing loss disability, as defined in  38 C.F.R. § 3.385, the Board finds that the contents of these examination reports provide an adequate basis upon which to decide this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Significantly, neither the Veteran nor his representative has identified or presented any contrary evidence that, in fact, establishes hearing loss disability in either ear for VA purposes, nor has either alleged an increase in the severity of the hearing loss since the June 2010 VA examination (warranting further examination and testing).  Under these circumstances, the Board finds that the examination reports of record are adequate and there is no duty to provide an additional VA examination.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim for service connection for bilateral hearing loss.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.

For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran filed his claim for bilateral hearing loss disability prior to his separation from service.  Less than two months after separation from service, the Veteran underwent a November 2009 VA audiology examination.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
20
25
30
LEFT
10
5
15
25
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear, and 100 percent in the left ear.

The Veteran underwent another VA audiology examination in June 2010.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
10
10
10
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 100 percent in the left ear.

No other existing audiometric testing results are of record or have been identified as pertinent to this appeal.  The testing results obtained on the two examinations outlined above simply fail to show hearing loss in either ear to an extent recognized as a disability for VA purposes-that is, there is no threshold of 40 decibels or greater at any of the relevant frequencies, no evidence that thresholds at three of these frequencies are 26 or greater, and no evidence of speech recognition scores using the Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 3.385.  In the instant case, the claim for service connection for hearing loss must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met at any point pertinent to this appeal.  

Furthermore, to whatever extent the Veteran and/or his representative attempt(s) to establish a current hearing loss disability within the meaning of section 3.385, and, hence, a current disability for compensation purposes, the Board finds that such attempt must fail.  A layperson is certainly competent to report matters within his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Such would include observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21. Vet. App. 303 (2007).  Moreover, under certain circumstances, lay evidence may be competent to establish certain disorders, such as tinnitus, or ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374  (2002).   As outlined above, however, VA defines hearing loss disability as existing when certain thresholds in the various frequencies are met and/or when there are certain speech recognition scores.   Thus,  neither the Veteran nor his representative can establish, on the basis of lay assertions, the testing results required by regulation to establish hearing loss disability for VA purposes. 

For all of the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at  53-56.

ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In light of the current record, the Board finds that further AOJ action on the other matters on appeal is warranted.  

Regarding the claim for service connection for an eye disability, in his July 2009 claim, filed prior to his separation from service, the Veteran asserted that he had vitreous floaters.  In a November 2009 VA eye examination, the examiner found that the Veteran had posterior vitreous attachment of the right eye, myopia with a stigmatism, and cataracts.  The examiner noted that the finding of cataracts was an unusual finding as the Veteran was 27-year-old, and that it was possibly congenital.  The examiner, however, did not make any non-speculative finding that the cataract was congenital in nature.  In this regard, VA regulations provide that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).

In the November 2009 VA examination, the examiner did not have access to the claims file and did not provide an opinion as to whether there was an acquired eye disability attributable to the Veteran's service.  The Board finds that the examiner's failure to explicitly consider whether there was an acquired disability attributable to service renders this examination report inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Upon remand, the Veteran should be scheduled for a new VA examination in which an examiner provides current diagnosis of the eyes and opines whether the Veteran has any current, acquired eye disabilities attributable to service.

Regarding the claim for an initial compensable rating for the bilateral varicocele.  The Veteran's representative has requested an updated VA examination.  The Veteran was provided VA examinations in November 2009 and June 2010 that evaluated this disability.  This disability is currently rated under Diagnostic Code 7525 by analogy, located in 38 C.F.R. § 4.115b, which provides rating criteria for chronic epididymo-orchitis.  See also 38 C.F.R. § 4.20.  This Diagnostic Code provides that the disability should be rated as a urinary tract infection.  Review of these examinations indicate finding of erectile dysfunction and atrophy of the testis.  It is unclear from these examinations, however ,whether the erectile dysfunction and atrophy is part of the service-connection varicocele.  The Veteran's representative requests that the disability be rated based on atrophy of the testis under Diagnostic Code 7523, also located in 38 C.F.R. § 4.115b.

Further, if the Veteran's erectile dysfunction is due to the service-connected disability, the Veteran would be entitled to special monthly compensation (SMC) based on loss of use of a creative organ.  See 38 C.F.R. § 3.350.  The Board finds that entitlement to SMC based on loss of use of a creative organ is part of the claim in appellate status.  See generally Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Thus, the Board finds that a remand is warranted to schedule a new VA examination in which an examiner provides a thorough report of the current symptoms related to the service-connected disability, to include whether the Veteran has atrophy of the testis and erectile dysfunction as part of the service-connected disability.  In adjudicating these claims, the AOJ should specifically consider entitlement to SMC based on loss of use of a creative organ under 38 C.F.R. § 3.350.

In addition, the Board notes that the claims file currently contains incomplete service treatment records.  Documents within the service treatment records on file indicate difficulty obtaining the records, and, in a November 2009 memorandum, the RO found that the records were unavailable.  Later that month, however, part of the Veteran's service treatment records were associated with the claims file.  In addition, it appears that the records were in transit just prior to the Veteran's separation from service and VA requested the records around the same time.  For these reasons, the Board finds that an additional attempt may succeed in obtaining additional records.  Therefore, upon remand, the Board finds that the AOJ should seek additional service treatment records.  See 38 C.F.R. § 3.159.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's outstanding service treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of his eyes.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current acquired eye disability(ies).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) the current disability had its onset during service or is otherwise medically related to service.

In rendering each requested opinion, the examiner should specifically consider and discuss all pertinent medical and other objective evidence, as well as the Veteran's lay assertions.  In this regard, the examiner should take into consideration that the Veteran filed his claim for service connection prior to separation from service.  In addition, the examiner should note that VA regulations provide that congenital or developmental defects and refractive error of the eye, as such are not diseases or injuries within the meaning of applicable legislation.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA genitourinary examination, by an appropriate physician, at a VA medical facility, for evaluation of the Veteran's bilateral varicocele. 

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should detail all symptoms associated with the service-connected disability, to include whether it is at least as likely as not (a 50 percent or greater  probability) that the bilateral varicocele results in atrophy of the testis and/or erectile dysfunction.  If atrophy is found to be associated with the service-connected disability, the examiner should detail the level of atrophy.  The examiner should also detail whether there is renal dysfunction, and whether the disability has led to hospitalizations, the use of drug therapy for the disability, and whether the disability requires intensive management.  

All examination findings, along with the complete rationale for the conclusions reached, must be provided

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

8.  If either benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, to include consideration of whether entitlement to SMC based on loss of use of a creative organ is warranted and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process;  it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).		



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


